Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 December 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2019/0069375 A1) (hereinafter Baker), in view of Imai et al. (US 2009/0268960 A1) (hereinafter Imai).

Regarding Claim 1, Baker discloses a method for controlling ambiance based on user-requested content, [Figs. 1, 9-12] the method comprising:
receiving, from a content server, data over a first network; [Figs. 1, 9-12; 0056-59: wherein receiver may obtain content from a variety of networks (such as Internet or CATV network) via servers]
receiving, from an internet of things (IoT) server, training data over the first network; [Figs. 1, 9-12; 0056-59: wherein receiver may obtain content from a variety of networks (such as Internet or CATV network) via servers; 0153-158: machine learning system may be trained with various inputs including with previously  generated outputs, such as training lighting tracks for controlling the various luminaires 20]
receiving, from a user input device, at least one user content request over a second network; [Figs. 1, 3, 9-12; 0056-59: wherein receiver may obtain media content  from a variety of networks (such as Internet CATV network); 0084-88, 0099-100, 0123: where system may comprise UIs and other input devices to allow interaction and control of the receiver (where it would be implicitly understood that media systems typically receive specific content requests from users desiring to view specific content)]
ascertaining a content type for the at least one user content request; [Figs. 1, 9-12; 0136, 0146, 0158: media content information, such as content type information (such as genre) is obtained]
performing analytics on the received training data using at least one machine learning algorithm to create a model to predict ambiance settings; [Figs. 1, 9-12; 0145-146, 0153-0162: based on various training inputs machine learning algorithm calculates various weights to be utilized to output lighting tracks (ambiance settings) from future inputs]
predicting ambiance settings for the content type using the model; [Figs. 1, 9-12; 0142-146, 0153-161: system takes trained neural network and takes new inputs, such as current program media genre information, to generate a new lighting track]
evaluating accuracy of the model based on user network device modification data; [Figs. 1, 9-12; 0087: user may input preferences and adjust lighting operations through UI that may be input to the machine learning system; 0156-158: where system may iteratively adjust the learning algorithm by feeding back outputs of the machine learning system and incorporating user feedback/input]
performing optimizations to the model depending upon the evaluated accuracy to improve the predictions of the ambiance settings; [Figs. 1, 9-12; 0087: user may input preferences and adjust lighting operations through UI that may be input to the machine learning system; 0156-158: where system may iteratively adjust the learning algorithm by feeding back outputs of the machine learning system and incorporating user feedback/input] and 
controlling operation of one or more network devices consistent with the predicted ambiance settings. [Figs. 1, 9-12; 0142-146, 0153-161: system takes trained neural network and takes new inputs, such as current program media genre information, to generate a new lighting track]
	Baker fails to explicitly disclose receiving, from a content server, electronic program guide data over a first network; ascertaining a content type for the at least one user content request using the electronic program guide data. (Emphasis on the specific elements of the limitations not explicitly disclosed by Baker)
	Imai, in analogous art, teaches receiving, from a content server, electronic program guide data over a first network; [0025-29: where image display devices (such as the receiver of Baker) may retrieve EPG data from some digital broadcast or Internet (such as the servers of Baker above)]
ascertaining a content type for the at least one user content request using the electronic program guide data. [0025-29: where image display devices (such as the receiver of Baker) may retrieve EPG data from some digital broadcast or Internet (such as the servers of Baker above) and determine genre/sub-genre information of media content from the EPG data]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Baker with the teachings of Imai to specify receiving EPG data and ascertaining content type from said EPG data as EPG data is widely and ubiquitously known and utilized to aid viewers in selecting television content to view, and utilize the content type information to automatically adjust playback parameters for the content. [Imai – 0003, 0012, 0027-29]

Regarding Claim 2, Baker and Imai disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baker discloses evaluating accuracy of the model by comparing the user network device modification data and the predicted ambiance settings. [Baker – Figs. 1, 9-12; 0087: user may input preferences and adjust lighting operations through UI that may be input to the machine learning system; 0156-158: where system may iteratively adjust the learning algorithm by feeding back outputs of the machine learning system and incorporating user feedback/input]

Regarding Claim 3, Baker and Imai disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baker discloses wherein the analytics performed on the training data includes identifying patterns from the training data to create the model. [Baker – Figs. 1, 9-12; 0145-146, 0153-0162: based on various training inputs machine learning algorithm calculates various weights to be associated with various inputs to generate new outputs]

Regarding Claim 4, Baker and Imai disclose all of the limitations of Claim 3 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baker discloses wherein the optimizations performed include modifying the identified patterns using the user network device modification data to create a new model. [Baker – Figs. 1, 9-12; 0087: user may input preferences and adjust lighting operations through UI that may be input to the machine learning system; 0156-158: where system may iteratively adjust the learning algorithm by feeding back outputs of the machine learning system and incorporating user feedback/input]

Regarding Claim 5, Baker and Imai disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baker discloses performing optimizations iteratively as new user network device modification data is received. [Baker – Figs. 1, 9-12; 0087: user may input preferences and adjust lighting operations through UI that may be input to the machine learning system; 0156-158: where system may iteratively adjust the learning algorithm by feeding back outputs of the machine learning system and incorporating user feedback/input]

Regarding Claim 6, Baker and Imai disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baker and Imai disclose wherein the electronic program guide data includes a content type for a corresponding content title. [Baker - Figs. 1, 9-12; 0136, 0146, 0158: media content information for the current program, such as content type information (such as genre) is obtained (where it would be implicitly understood that the current program would have some identifier, typically a name or content title); Imai – 0025-29: where EPG data may associate genre/category information of each individual content (where it would be implicitly understood that the each program would have some identifier, typically a name or content title of some sort to distinguish from other programs)]

Regarding Claim 7, Baker and Imai disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baker and Imai disclose wherein the ambiance settings correspond to user preferred settings for one or more network devices while viewing a particular content type. [Baker – Figs. 1, 9-12; ABST; 0033, 0087: user may input specific user preferences for input and use in the machine learning process; 0142-146, 0153-161: where content type/genre may be associated with predicted/preferred lighting settings; Imai – 0025-29]

Regarding Claim 8, Baker and Imai disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baker and Imai wherein the content type comprises a category selected from sports, movie, and news. [Baker – 0162: where content may be for a movie, television program, or the like; Imai -  0028-30: where content type may include drams, movies, sports, etc.]

Regarding Claim 9, Baker and Imai disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baker discloses wherein the one or more network devices are internet of things (IoT) devices. [Figs. 1, 4; 0041-43, 0052-53: luminaires 20 are light sources that include network interfaces that allow them to receive communications via a data network connection (i.e., the luminaires are IOT devices)]


Regarding Claim 10, Claim 10 discloses a device that effectively performs the method of Claim 1. As such, Claim 10 is analyzed and rejected similarly as Claim 1, mutatis mutandis. (see also Baker [Figs. 1, 3-4, 13-14] and their accompanying descriptions of the hardware/software embodiments to perform the various functions described]

Regarding Claim 11, Baker and Imai disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 11 recites nearly identical limitations as Claim 2 and is rejected similarly as that claim.

Regarding Claim 12, Baker and Imai disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 12 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 13, Baker and Imai disclose all of the limitations of Claim 12 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 13 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.

Regarding Claim 14, Baker and Imai disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 14 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.

Regarding Claim 15, Baker and Imai disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 15 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 16, Baker and Imai disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 16 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 17, Baker and Imai disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 17 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.

Regarding Claim 18, Baker and Imai disclose all of the limitations of Claim 10 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 18 recites nearly identical limitations as Claim 9 and is rejected similarly as that claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Devara (US 2002/0129367) particularly [0017] notes that EPGs are standard applications designed to aid viewers in selecting available content material, where content may be designated by type and title, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421